DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Cole (Reg. No. 28,290) on 1/25/2022.
The application has been amended as follows: 
	In the second-to-last claim element of Claim 1, the term “the processing unit” is amended to read “the processor”.
	In the second-to-last claim element of Claim 1, at the very end, the parameter “gI(θ+Φ)” is amended to “gI(θ,Φ)”.

Allowable Subject Matter
Claims 1 and 2 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Nakamura et al. (US 20100181468 A1), Wang et al. (US 20080149816 A1), Allman et al. (US 7012703 B2), and Yamazaki et al. (US 20130124128 A1), either singularly or in combination, fail to anticipate or render obvious a rotary encoder comprising: a processor, wherein every time the rotary disk is rotated by a predetermined angle, the processor is configured to calculate a reading value error ΔΦi due to deflection at an angle θ+Φ based on a difference h(θ+Φ) between the reading value fii(θ+Φ) and the reading value fi(θ+Φ), to 
Claim 2 is allowed based on its dependence from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865